*358DISSENTING OPINION
Donlon, Judge:
With great respect for my learned colleagues, I do not concur in their opinion that the proofs here of record establish that the merchandise at bar is a mere material and not an article. Whatever subtleties there may be in the tariff term “article,” I find that the described intricate scientific elaboration of metals to produce these bars, so that they acquired specially designed intricate and delicate arrangements of crystals to meet exacting specifications for new and highly sophisticated particular uses in the important technology of electronics, removes these bars, thus processed, from accepted tariff concepts of what remains a mere material, not having been advanced to the status of an article.
That laymen find it difficult to understand the complex semantics of electronics, and indeed it is difficult, does not permit judges to disregard uncontradicted evidence adduced by a witness qualified as an expert in that field. Here the expert witness is the very person who developed the process and supervised the fabrication of these bars to meet customs specifications.
Nor does the fact that, in some instances, trimming the bars for precise fit in the instruments for which they were designed, stand in the way of their being articles, for tariff purposes, and not mere materials.
I find, also, that there is uncontradicted testimony of record that the merchandise at bar performs one, at least, of the electrical functions that is enumerated in paragraph 353, namely, the function of modifying electrical energy. That suffices.
In my opinion the bars in litigation are shown to be articles, composed in chief value of metal, suitable for modifying electrical energy. That they are also conductors of electrical energy is irrelevant to the issue before us, for the claimed enumeration does not embrace articles, or their parts, suitable for conduction.
I would enter judgment for plaintiff on the protest claim as to the invoice items described as Grade 24, Grade 35S, Hoped N SXL and Hoped P SXL indium antimonide.